


117 SRES 10 ATS: Electing Gary B. Myrick, of Virginia, as Secretary for the Majority of the Senate.
U.S. Senate
2021-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 10
IN THE SENATE OF THE UNITED STATES

January 20, 2021
Mr. Schumer submitted the following resolution; which was considered and agreed to

RESOLUTION
Electing Gary B. Myrick, of Virginia, as Secretary for the Majority of the Senate.


That Gary B. Myrick of Virginia be, and he is hereby, elected Secretary for the Majority of the Senate.   